PER CURIAM.
Appellant was tried non jury and found guilty under a two-count information charging him with possession of heroin and methaqualone.
The sole point on appeal questions the sufficiency of the evidence to support the trial court’s finding of guilt.
We have carefully considered appellant’s contentions in the light of the record and briefs and have concluded that the evidence adduced was sufficient to support the court’s finding of guilt and that no reversible error has been made to appear. Dawson v. State, 338 So.2d 242 (Fla. 3d DCA 1976); Amato v. State, 296 So.2d 609 (Fla. 3d DCA 1974).
Affirmed.